STATE OF WEST VIRGINIA
                                                                                   FILED
                          SUPREME COURT OF APPEALS                            September 29, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
HUNTINGTON ALLOYS CORPORATION,                                                OF WEST VIRGINIA

Employer Below, Petitioner

vs.)   No. 13-0529 (BOR Appeal No. 2047926)
                   (Claim No. 2012008745)

JAMES BOWEN,
Claimant Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Huntington Alloys Corporation, by Steven K. Wellman, its attorney, appeals
the decision of the West Virginia Workers’ Compensation Board of Review.

       This appeal arises from the Board of Review’s Final Order dated April 19, 2013, in
which the Board affirmed a November 30, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges reversed the claims administrator’s October 5, 2011,
decision which rejected the claim. In its Order, the Office of Judges also reversed the claims
administrator’s December 28, 2011, decision which denied a request for a consultation with an
orthopedist. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

         Mr. Bowen, a maintenance electrician, alleges he developed carpal tunnel syndrome and
left trigger thumb in the course of his employment. Allen Young, M.D., examined Mr. Bowen in
September of 2011 and Mr. Bowen reported left hand pain, burning and tingling in both hands,
and locking of his left thumb. Dr. Young diagnosed left median neuropathy and trigger finger of
the bilateral thumbs. He stated that Mr. Bowen uses hand tools repeatedly throughout his work
day and has done so for fifteen years. He opined that the conditions were work-related. Mr.
Bowen testified in a deposition on February 23, 2012, that his employment duties include using
                                                1
pliers, hacksaws, screw drivers, and other hand tools. He stated that his diabetes has been under
control for two to three years with diet and exercise and that he requires no medication for it.

        Chandos Tackett, M.D., indicated in an October of 2011 treatment note that Mr. Bowen
had no numbness in his fingers and likely did not have carpal tunnel syndrome. He diagnosed
osteoarthritis in the left thumb as well as trigger finger. He also noted that Mr. Bowen has diet-
controlled diabetes. Prasadarao Mukkamala, M.D., performed an independent medical evaluation
on July 10, 2012, in which he found that an EMG had revealed mild right carpal tunnel
syndrome. He diagnosed arthrosis at the carpometacarpal joint of the left thumb and borderline
right carpal tunnel syndrome and opined that the conditions were not work-related. He noted that
Mr. Bowen has two risk factors for carpal tunnel syndrome in the form of diabetes and excess
weight. He also opined that his work as a maintenance electrician does not involve the degree of
force or repetition required to cause carpal tunnel syndrome.

       The claims administrator rejected the claim for carpal tunnel syndrome and left trigger
thumb on October 5, 2011, and on December 28, 2011, denied a request for a consultation with
an orthopedist. The Office of Judges reversed the decisions in its November 30, 2012, Order,
held the claim compensable for right carpal tunnel syndrome and left trigger thumb, and
authorized the requested orthopedic consultation.

         The Office of Judges found that Dr. Mukkamala’s report was not persuasive in light of
the fact that Mr. Bowen’s diabetes has been controlled without medication for a number of years.
The Office of Judges found that Dr. Mukkamala greatly minimized the type of work Mr. Bowen
performs with his hands and fingers and that he over emphasized his risk factors given that Mr.
Bowen does not currently have diabetes and does not require medication. It was found that the
work described by Mr. Bowen was of sufficient repetitive and forceful hand use to cause carpal
tunnel syndrome. Dr. Mukkamala found that the left trigger thumb was caused by osteoarthritis,
but the Office of Judges stated that Dr. Tackett determined that Mr. Bowen had osteoarthritis in
his left thumb as well as trigger finger. The Office of Judges concluded that this meant that the
two conditions are not mutually exclusive and that Dr. Tackett’s report did not relate the trigger
finger to osteoarthritis.

        Dr. Young found that the conditions were work-related. Dr. Mukkamala’s opinion was
found to be less persuasive due to his minimization of Mr. Bowen’s use of hand tools and his
incorrect use of diabetes as a risk factor for carpal tunnel syndrome. The Office of Judges stated
that the fact that Mr. Bowen was performing a great deal of overtime when his thumb began
locking tends to indicate an occupational etiology. It found that it was clear that other workmen
are not equally exposed to the conditions of Mr. Bowen’s employment. Also, Mr. Bowen has no
hobbies requiring use of his hands. It is strictly his work environment that requires repetitive use
of his hands. Since the conditions were found to be compensable, the Office of Judges held that
the requested orthopedic consultation should be authorized because it was directly related to the
compensable conditions and medically reasonable.

       The Board of Review adopted the findings of fact and conclusions of law of the Office of
Judges and affirmed its Order in its April 19, 2013, decision. We agree with the reasoning of the
                                                 2
Office of Judges and the conclusions of the Board of Review. The evidentiary record indicates
that Mr. Bowen developed carpal tunnel syndrome and left trigger thumb in the course of and
resulting from his employment.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: September 29, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II

DISSENTING:
Justice Brent D. Benjamin




                                                3